UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Honeywell International Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee previously paid with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No. 3) Filing Party: 4) Date Filed: March 11, 2010 To Our Shareowners: You are cordially invited to attend the Annual Meeting of Shareowners of Honeywell, which will be held at 10:30 a.m. on Monday, April 26, 2010 at our headquarters, 101 Columbia Road, Morris Township, New Jersey. The accompanying notice of meeting and proxy statement describe the matters to be voted on at the meeting. At this years meeting, you will be asked to elect directors, approve the appointment of the independent accountants, approve an amendment to Honeywells Amended and Restated Certificate of Incorporation to reduce the ownership threshold required for shareowners to call a special meeting of shareowners, cast an advisory vote regarding executive compensation and consider three shareowner proposals. The Board of Directors recommends that you vote FOR Proposals 1 through 4 and AGAINST Proposals 5 through 7. YOUR VOTE IS IMPORTANT. We encourage you to read the proxy statement and vote your shares as soon as possible. Shareowners may vote via the Internet, by telephone or by completing and returning a proxy card. Specific voting instructions are set forth in the proxy statement and on both the Notice of Internet Availability of Proxy Materials and proxy card. On behalf of the Board of Directors, I want to thank you for your continued support of Honeywell. A map and directions to Honeywells headquarters appear at the end of the proxy statement. Sincerely, D AVID M. C OTE Chairman and Chief Executive Officer NOTICE OF ANNUAL MEETING OF SHAREOWNERS The Annual Meeting of Shareowners of Honeywell International Inc. will be held on Monday, April 26, 2010 at 10:30 a.m. local time, at Honeywells headquarters, 101 Columbia Road, Morris Township, New Jersey to consider, if properly raised, and vote on the following matters described in the accompanying proxy statement:  Election of the ten nominees listed in the accompanying proxy statement to the Board of Directors;  Approval of the appointment of PricewaterhouseCoopers LLP as independent accountants for 2010;  A proposal to amend Honeywells Amended and Restated Certificate of Incorporation to reduce the ownership threshold required for shareowners to call special meetings of shareowners;  An advisory vote regarding executive compensation;  Three shareowner proposals described on pages 6872 in the accompanying proxy statement; and to transact any other business that may properly come before the meeting. The Board of Directors has determined that shareowners of record at the close of business on February 26, 2010 are entitled to notice of and to vote at the meeting. The Securities and Exchange Commission (SEC) has adopted a Notice and Access rule that allows companies to deliver a Notice of Internet Availability of Proxy Materials (Notice of Internet Availability) to shareowners in lieu of a paper copy of the proxy statement and related materials and the Companys Annual Report to Shareowners (the Proxy Materials). The Notice of Internet Availability provides instructions as to how shareowners can access the Proxy Materials online, contains a listing of matters to be considered at the meeting, and sets forth instructions as to how shares can be voted. Shares must be voted either by telephone, online or by completing and returning a proxy card. Shares cannot be voted by marking, writing on and/or returning the Notice of Internet Availability. Any Notices of Internet Availability that are returned will not be counted as votes. Instructions for requesting a paper copy of the Proxy Materials are set forth on the Notice of Internet Availability. This Notice of Annual Meeting of Shareowners and related Proxy Materials are being distributed or made available to shareowners beginning on or about March 11, By Order of the Board of Directors, Thomas F. Larkins Vice President and Corporate Secretary Honeywell101 Columbia RoadMorris Township, NJ 07962 March 11, 2010 Table of Contents Page VOTING PROCEDURES 1 ATTENDANCE AT THE ANNUAL MEETING 4 PROPOSAL NO. 1: ELECTION OF DIRECTORS 5 CORPORATE GOVERNANCE 11 BOARD OF DIRECTORS 11 BOARD MEETINGS 11 BOARD LEADERSHIP STRUCTURE 11 BOARD COMMITTEES 11 BOARDS ROLE IN RISK OVERSIGHT 14 DIRECTOR INDEPENDENCE 15 IDENTIFICATION AND EVALUATION OF DIRECTOR CANDIDATES 16 PROCESS FOR COMMUNICATING WITH BOARD MEMBERS 17 DIRECTOR ATTENDANCE AT ANNUAL MEETINGS 17 DIRECTOR COMPENSATION 18 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 STOCK OWNERSHIP INFORMATION 21 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 23 SEC FILINGS AND REPORTS; KEY CORPORATE GOVERNANCE DOCUMENTS 23 EXECUTIVE COMPENSATION 24 COMPENSATION DISCUSSION AND ANALYSIS 24 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 39 MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE REPORT 39 SUMMARY COMPENSATION TABLE 40 GRANTS OF PLAN-BASED AWARDSFISCAL YEAR 2009 43 OUTSTANDING EQUITY AWARDS AT 2-END 44 OPTION EXERCISES AND STOCK VESTEDFISCAL YEAR 2009 46 PENSION BENEFITS 46 NONQUALIFIED DEFERRED COMPENSATIONFISCAL YEAR 2009 52 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 56 AUDIT COMMITTEE REPORT 64 PROPOSAL NO. 2: APPROVAL OF INDEPENDENT ACCOUNTANTS 65 PROPOSAL NO. 3: AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATIONRIGHT TO CALL A SPECIAL MEETING OF SHAREOWNERS 66 PROPOSAL NO. 4: ADVISORY VOTE ON EXECUTIVE COMPENSATION 67 SHAREOWNER PROPOSALS 68 PROPOSAL NO. 5: SHAREHOLDER ACTION BY WRITTEN CONSENT 68 PROPOSAL NO. 6: INDEPENDENT CHAIRMAN 69 PROPOSAL NO. 7: HUMAN RIGHTSDEVELOP AND ADOPT POLICIES 70 OTHER INFORMATION 73 DIRECTIONS TO HONEYWELLS HEADQUARTERS Back Cover PROXY STATEMENT This proxy statement is being provided to shareowners in connection with the solicitation of proxies by the Board of Directors for use at the Annual Meeting of Shareowners of Honeywell International Inc. (Honeywell or the Company) to be held on Monday, April 26, VOTING PROCEDURES Your Vote is Very Important Whether or not you plan to attend the meeting, please take the time to vote your shares as soon as possible. Notice and Access The SEC has adopted a Notice and Access rule that allows companies to deliver a Notice of Internet Availability of Proxy Materials (Notice of Internet Availability) to shareowners in lieu of a paper copy of the proxy statement and related materials and the Companys Annual Report to Shareowners (the Proxy Materials). The Notice of Internet Availability provides instructions as to how shareowners can access the Proxy Materials online, contains a listing of matters to be considered at the meeting, and sets forth instructions as to how shares can be voted. Shares must be voted either by telephone, online or by completing and returning a proxy card. Shares cannot be voted by marking, writing on and/or returning the Notice of Internet Availability. Any Notices of Internet Availability that are returned will not be counted as votes. Instructions for requesting a paper copy of the Proxy Materials are set forth on the Notice of Internet Availability. Important Notice Regarding Availability of Proxy Materials: The Proxy Materials are available at www.proxyvote.com. Enter the 12-digit control number located on the Notice of Internet Availability or proxy card. Methods of Voting Shareowners of Record If your shares are registered directly in your name with Honeywells transfer agent, American Stock Transfer & Trust Company, you are considered the shareowner of record of those shares. Shareowners of record can vote via the Internet at www.proxyvote.com, by calling (800) 690-6903 or by signing and returning a proxy card. Votes submitted by Internet or telephone must be received by 11:59 p.m. eastern standard time on April 25, 2010. Beneficial Owners If your shares are held in a stock brokerage account, by a bank, broker, trustee, or other nominee, you are considered the beneficial owner of shares held in street name and these proxy materials are being forwarded to you by your bank, broker, trustee or nominee who is considered the shareowner of record of those shares. As the beneficial owner, you have the right to direct your bank, broker, trustee or nominee on how to vote via the Internet or by telephone if the bank, broker, trustee or nominee offers these options or by signing and returning a proxy card. Your bank, broker, trustee or nominee will send you instructions for voting your shares. For a discussion of the changes in rules regarding the voting of shares held by beneficial owners in the election of directors, please see the section entitled Quorum; Vote Required; Abstentions and Broker Non-Votes beginning on page 2 of this proxy statement. Votes directed by Internet or telephone through such a bank, broker, trustee or nominee must be received by 11:59 p.m. eastern standard time on April 25, 2010 . Participants in Honeywell Savings Plans Participants in the Honeywell stock funds within Honeywell savings plans are considered the beneficial owners of the shares held by the savings plans. The trustee of each savings plan is the shareowner of record for shares held by Honeywell stock funds within that plan. Participants in Honeywell stock funds within Honeywell savings plans can direct the trustee of the relevant plan to vote their shares via the Internet at www.proxyvote.com, by calling (800) 690-6903 or by signing and returning a proxy card. The trustee will vote shares as to which no directions are received in the same ratio as shares with respect to which directions have been received from other participants in the relevant plan, unless contrary to the Employee Retirement Income Security Act of 1974 (ERISA). Therefore, we encourage you to provide instructions to the trustee regarding the voting of your shares. Directions provided by Internet or telephone must be received by 5:00 p.m. eastern standard time on April 22, 2010 . Revoking Your Proxy Whether you vote or direct your vote by mail, telephone or via the Internet, if you are a shareowner of record or a participant in Honeywell stock funds within Honeywell savings plans, unless otherwise noted, you may later revoke your proxy by:  sending a written statement to that effect to the Corporate Secretary of Honeywell;  submitting a properly signed proxy with a later date;  voting by telephone or via the Internet at a later time (if initially able to vote in that manner) so long as such vote or voting direction is received by the applicable date and time set forth above for shareowners of record and participants in Honeywell savings plans; or  voting in person at the Annual Meeting (except for shares held in the savings plans). If you hold your shares through a bank, broker, trustee or nominee and you have instructed the bank, broker, trustee or nominee to vote your shares, you must follow the directions received from your bank, broker, trustee or nominee to change those instructions. Proposals To Be Voted On and The Boards Voting Recommendations The following proposals, if properly raised, will be considered at the Annual Meeting. Honeywells Board recommends that you vote your shares as indicated below. Proposals 5 through 7 have been submitted by shareowners. Proposal Boards VotingRecommendation FOR 1. Election of Directors each nominee to the Board listed onpages 6-10 2. Approval of Independent Accountants FOR 3. Amendment to the Amended and Restated Certificate of Incorporation-Right to Call a Special Meeting of Shareowners FOR 4. Advisory Vote on Executive Compensation FOR 5. Shareowner Proposal: Shareholder Action by Written Consent AGAINST 6. Shareowner Proposal: Independent Chairman AGAINST 7. Shareowner Proposal: Human RightsDevelop and Adopt Policies AGAINST Quorum; Vote Required; Abstentions and Broker Non-Votes The required quorum for the transaction of business at the meeting is a majority of the total outstanding shares of Honeywell common stock (Common Stock) entitled to vote at the meeting, either present in person or represented by proxy. With respect to Proposal No. 1, Honeywells By-laws provide that in any uncontested election of directors (an election in which the number of nominees does not exceed the number of directors to be 2 elected), any nominee who receives a greater number of votes cast FOR his or her election than votes cast AGAINST his or her election will be elected to the Board of Directors. Shares not represented in person or by proxy at the Annual Meeting and broker non-votes will have no effect on the election of directors. The By-laws also provide that any nominee who does not receive a majority of votes cast FOR his or her election in an uncontested election is expected to promptly tender his or her resignation to the Chairman of the Board following the certification of the shareowner vote, which resignation shall be promptly considered through a process managed by the Corporate Governance and Responsibility Committee, excluding any nominees who did not receive a majority vote. The affirmative vote of a majority of the issued and outstanding shares of Common Stock is required for approval of Proposal No. 3. Because approval is based on a threshold of a majority of all shares outstanding, abstentions, broker non-votes and failures to vote or return a proxy will have the same effect as votes against this proposal. The affirmative vote of a majority of shares present or represented and entitled to vote on Proposal No. 2 and each of Proposal Nos. 4 through 7 is required for approval of these proposals. Abstentions will be counted toward the tabulation of votes present or represented on these proposals and will have the same effect as votes AGAINST these proposals. New York Stock Exchange (NYSE) rules prohibit brokers from voting on Proposal Nos. 1, 3 and 5 through 7 without receiving instructions from the beneficial owner of the shares. In the absence of instructions, shares subject to such broker non-votes will not be counted as voted or as present or represented on those proposals and so will have no effect on the vote. Please note that this year the rules regarding how brokers may vote your shares have changed. Brokers may no longer vote your shares on the election of directors in the absence of your specific instructions as to how to vote so we encourage you to provide instructions to your broker regarding the voting of your shares. Other Business The Board knows of no other matters to be presented for shareowner action at the meeting. If other matters are properly brought before the meeting, the persons named as proxies in the accompanying proxy card intend to vote the shares represented by them in accordance with their best judgment. Confidential Voting Policy It is our policy that any proxy, ballot or other voting material that identifies the particular vote of a shareowner and contains the shareowners request for confidential treatment will be kept confidential, except in the event of a contested proxy solicitation or as may be required by law. We may be informed whether or not a particular shareowner has voted and will have access to any comment written on a proxy, ballot or other material and to the identity of the commenting shareowner. Under the policy, the inspectors of election at any shareowner meeting will be independent parties unaffiliated with Honeywell. Results of the Vote We will announce preliminary voting results at the Annual Meeting and publish them on our website www.honeywell.com.
